DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Lipcsik on 03/18/2021.
The application has been amended as follows: 

Regarding claim 1, the phrase “tire/wheel” in line 1 has been replaced with –tire or wheel--. 

Regarding claim 1, the phrase “fabric/cord” in line 3 has been replaced with –fabric or cord--. 

Regarding claim 1, the phrase “treatments/sheets” in line 4 has been replaced with –treatments or sheets--. 

Regarding claim 1, the phrase “inserting projections of an internal arcuate members” in line 10 has been replaced with –inserting projections of internal arcuate members--. 

Regarding claim 4, the phrase “tire/wheel” in line 2 has been replaced with –tire or wheel--. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitation “placing extruded rubber wedges over the reinforcement layer in depressions between the extensions of the core and the internal arcuate members”.
The closest prior art is considered to be Donohue (US 2013/0167991), Eaton (US 2010/0212797), and Wittkopp (US 2,083,766).
Donohue discloses a system for manufacturing a tire assembly, the system comprising: a core having a cylindrical hub (Fig. 3: 308) and radially protruding extensions (Fig. 3: 302) projecting radially outward from the hub; a plurality of internal arcuate members (Figs. 2-3, 5-6: 102, 202) for positioning a reinforcing layer (Figs. 2-3, 5-6: see band 210 extending between projections and members around core) of the about the core, the internal arcuate members (Figs. 3, 5-6: 102, 202) being disposed in spaces circumferentially between the extensions of the core (Figs. 3, 5-6: 302); a first side plate (Fig. 3: 306) for securing the internal arcuate members in place relative to the core; and second side plate for securing the core and internal arcuate members to each other (Fig. 3: see plate 306 on opposite side of the other plate 306). 
Eaton discloses a system for manufacturing a tire assembly, the system comprising: internal arcuate members (Figs. 5-6: 40) and wedge inserts (Figs. 5-6: 44) that are inserted into the non-pneumatic tire main body (Figs. 5-6: 32). However, Eaton does not disclose providing a reinforcing layer at all, let alone as claimed. Moreover, the wedge inserts are not extruded rubber, and instead are foam inserts. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Eaton as it would substantially and materially alter the intended operation and functionality of the prior art to provide such a modification, and therefore, one of ordinary skill in the 
Wittkopp discloses a system for manufacturing a tire assembly, the system comprising: providing a reinforcement layer of fabric or cord and rubber compound treatments or sheets (Fig. 4: 36); laying the reinforcement layer on an outer surface of a core (Fig. 4: 39) across a full 360 degree circumference of the core (Fig. 4); rotating the core to facilitate the laying step (Fig. 4); securing the reinforcement layer (Fig. 4: 36) in position on the core (Fig. 4: 39); fastening the core (Figs. 2-4: 39) between the first side plate and second side plate (Figs. 2-3: 15, 19); and splicing two ends of the reinforcement layer to create a continuous ply about the core (Figs. 4, 12). However, Wittkopp does not expressly recite positioning internal arcuate members so as to secure the reinforcement layer in position on the core, nor does it expressly recite placing extruded rubber wedges over the reinforcement layer in depressions between the extensions of the core and the internal arcuate members. Instead, Wittkopp discloses extruding a molded material (Fig. 4: 35) with the reinforcement layer (Fig. 4: 36) onto the core comprising extensions. One of ordinary skill in the art would not have found it obvious to modify Wittkopp so as to provide the internal arcuate members and extruded rubber wedges around the reinforcement layer as claimed because it would material and substantially alter the intended operation and functionality of Wittkopp, which already discloses providing a rubber that will fill into the depressions of the core with the reinforcement layer. Providing additional components would not allow the extruded molded material and reinforcement layer to be positioned as disclosed by Wittkopp because the additional internal arcuate members and extruded rubber wedges would interfere with the positioning of the disclosed components. 
Accordingly, no art of record is considered to teach a method for manufacturing a non-pneumatic tire or wheel including placing extruded rubber wedges over the reinforcement layer in depressions between the extensions of the core and the internal arcuate members. Moreover, it would substantially and materially alter the intended operation and functionality of the prior art of record to provide such a 
Claims 2-6 are allowable by dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749